Appeal from an order of the Appellate Term affirming a judgment of the Municipal Court of the City of New York, Borough of Queens, in an action for conversion, and also affirming an order of that court denying defendants’ motion to set aside the verdict and grant a new trial. Order of Appellate Term reversed on the law and the facts in so far as it affirms the judgment of the Municipal Court and also in so far as it affirms so much of the order as denies the motion to set aside the verdict, and unanimously affirmed in so far as it affirms so much of the order as denies the motion for a new trial; judgment of the Municipal Court reversed; motion to set aside verdict granted, and complaint dismissed, with costs in all courts. In our opinion, the mere fact that the seller of the merchandise and fixtures in question bad ceased to do business and had closed her place of business prior to the execution of the bill of sale does not render the sale valid. Notwithstanding this fact, it was a sale in bulk within the meaning of the Bulk Sales Act. (Pers. Prop. Law, § 44; Teich v. McAuley, 212 S. W. 979.) Lazansky, P. J., Young, Carswell, Scudder and Davis, JJ., concur.